MEMORANDUM *
Defendant appeals his conviction for illegal reentry in violation of 8 U.S.C. § 1326. We affirm.
Defendant first argues that the district court erred by finding that his post-Miranda confession was admissible at trial. He asserts that border patrol agents initially processed him for voluntary return to Mexico when they found him in No-gales, Arizona near the United States/Mexieo border. He contends that his subsequent confession, after he was read his Miranda rights, was the result of the agents’ improper promise that he would be returned to Mexico.
We disagree. When Defendant filled out the 1-213 form, he requested voluntary return to Mexico. He was never promised voluntary return to Mexico. Thus, his statements were voluntary. See United States v. Bautista-Avila, 6 F.3d 1360,1364 (9th Cir.1993). Accordingly, his post-Miranda confession was not tainted by involuntary pre-Miranda statements. See United States v. Orso, 266 F.3d 1030, 1035 (9th Cir.2001) (en banc).
We also reject Defendant’s contention that Agent Manning’s testimony was used to establish Defendant’s identity. Although Agent Manning testified that one of the individuals for whom he completed an 1-213 form was named Luis Luquez-Acedo and that he recognized Defendant in the courtroom as Luquez-Acedo, Manning then explained that he remembered Defendant from the suppression hearing, and not from the day of the arrest. The government established Defendant’s identity with Agent Rubinoffs testimony and with documentary evidence (Defendant’s fingerprints and photograph, and his INS alien file). Under these circumstances, the district court did not err by admitting Agent Manning’s testimony.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.